Citation Nr: 1710609	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  16-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to an earlier effective date prior to June 24, 2011 for the grant of service connection for posttraumatic stress disorder and major depressive disorder.

3. Entitlement to service connection for low back pain (claimed as traumatic arthritis lower spine).

4.  Entitlement to service connection for neck pain (claimed as traumatic arthritis upper spine).

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities.

6. Eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 (claimed as permanent and total).

REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to May 1995.  This matter comes before the Board of Veterans' Appeals (Board) from the January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied entitlement to an evaluation in excess of 70 percent and an earlier effective date for the grant of service connection for PTSD and major depressive disorder, entitlement to a TDIU, and eligibility to DEA.  Also on appeal is the July 2013 rating decision of the Columbia, South Carolina RO that denied entitlement to service connection for both a back and neck disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to service connection for a back and neck disability, a TDIU, and eligibility for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's mental health disability has been manifested by occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.

2. The Veteran's reopened claim for service connection for a mental health disability was received on June 24, 2011.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD and major depressive disorder have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for entitlement to an effective date earlier than June 24, 2011, for the grant of service connection for a mental health disability, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Here, the RO received a VCAA notice response in January 2015, April 2015, and September 2015.  Additionally, the RO provided the Veteran with another VCAA letter in January 2016 and the required Statement of the Case in April 2016.  The Statement of the Case cites the applicable statutes and regulations pertaining to her claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with her file. 

Additionally, two VA examinations were scheduled in connection with the current claim.  Thereby, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time.

 II. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  
 
III. Legal Criteria for Mental Health Disabilities Specifically

The Veteran's PTSD and major depressive disorder is currently rated as 70 percent disabling under Diagnostic Code 9411.

Under this diagnostic code, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442  (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Entitlement to an Evaluation in Excess of 70 Percent For a Mental Health Disability

The Veteran contends that she is entitled to a rating in excess of 70 percent for her PTSD and major depressive disorder that stems from multiple sexual assaults while on active duty.  However, the Board finds that the evidence of record more approximates the criteria of a 70 percent rating and no higher.  

In January 2017, the Veteran provided the Board with a private psychologist opinion.  The psychologist opined that the Veteran's PTSD has caused severe limitations including occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The Veteran reported experiencing intrusive and recurrent thoughts and dreams of the traumatic events, dissociative reactions (e.g., flashbacks), persistent effortful avoidance of distressing trauma-related stimuli, negative beliefs or expectations, distorted cognition, negative emotional state, alterations in arousal reactivity, irritable behavior, problems with concentration, and sleep disturbance.  The psychologist stated that it is at least as likely as not that the Veteran is unable to successfully engage in substantially gainful employment in a normal working environment without severe deficiencies in performance (attitude and attendance) since 2011.

In November 2015, the Veteran underwent a VA examination.  The examiner opined that the Veteran's PTSD and depression results in occupational and social impairment with reduced reliability and productivity.  At the time of the examination, the Veteran was experiencing recurrent, involuntary, and intrusive distressing memories of the traumatic events, recurrent distressing dreams, dissociative reactions in which the Veteran feels or acts as if the traumatic events were recurring, and intense or prolonged psychological distress and marked physiological reactions at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events.  The Veteran also exhibited persistent avoidance of stimuli associated with the traumatic events, negative alterations in cognitions and mood associated with the traumatic events, and marked alterations in arousal and reactivity associated with the traumatic events.  The Veteran's PTSD and major depressive disorder symptoms were characterized by depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, such as unprovoked irritability with periods of violence, and intermittent inability to perform activities of daily living.

The examiner noted that although the Veteran's mood was dysphoric, her thought process was logical and coherent and her speech was a regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran was casually dressed, adequately groomed, cooperative, pleasant, and denied current suicidal or homicidal ideations.  The examiner concluded the examination report by stating that the Veteran's PTSD and depression results in considerable impairment but does not render her unemployable. 

A June 2015 VA treatment note reported that the Veteran denied hallucinations and/or delusions, had coherent thought process, goal-directed associations, intact memory, and good attention/concentration.

In a May 2015 VA treatment note, the Veteran's symptoms were recorded as low motivation, low energy, depressed mood w/ crying spells, isolation from others, feeling alone despite having a companion, and being easily agitated around friends.  The physician noted that the Veteran experienced a recent increase in depression, frustration, and voicing suicidal thoughts.  However, at the appointment the Veteran stated that she wants to live, be productive, and has no desire to harm herself.  She stated that she has never had a plan to harm herself but frequently feels hopeless when things do not work out for her. 

In April 2015, a VA provider engaged in a mental health consultation with the Veteran in response to the Veteran informing her supervisor that she was having suicidal thoughts twice a week.  The Veteran stated that she was frustrated with her employer and the fact that she was asked to train other workers when she did not receive a desired promotion.  When asked if the Veteran had any plan or intent of hurting herself, the Veteran was "adamant" that she will not do anything to harm herself.

In January 2015, the Veteran also underwent a PTSD VA examination. The examiner opined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses (PTSD and major depressive disorder) was characterized by reduced reliability and productivity.  The Veteran reported that she has a relationship with her son, some family stressors, some social interactions and relations, but no long term relationships.  The Veteran stated that she joined an organization for females, but felt like an outsider.  Additionally, she stated that she has been struggling with attempts to engage in craft work and primarily stays at home.  The Veteran discussed her employment, some stressors at work, and difficulties with coworkers, including arguments resulting in a write up.  The Veteran has been in the position for eight years as of the examination date.  Although the Veteran described periods of isolation and difficulty dealing with daily stressors and feeling overwhelmed, she denied hopelessness.  The Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, suicidal ideation, and intermittent inability to perform activities of daily living.  The Veteran reported that on days when her symptoms are low, she functions well at her work.  However, the examiner stated that the Veteran's symptoms of her PTSD and major depressive disorder have caused ongoing impairment in her functioning in an occupational setting.

The Board finds that the Veteran's PTSD and major depressive disorder symptoms most closely approximate those warranting a 70 percent rating.  The record does not demonstrate that the Veteran's mental health disability results in total occupational and social impairment.  The Board recognizes that the Veteran's PTSD and major depressive disorder does result in some occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to depression, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.  However, pursuant to Diagnostic Code 9411, the Veteran's PTSD and major depressive disorder warrants a 70 percent rating and no higher.  

A higher rating is not warranted in this matter as the evidence does not demonstrate that the Veteran experiences total occupational and social impairment.  The Veteran has denied, or not demonstrated, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  The Veteran has shown that she is able to perform activities of daily living, such as maintenance of minimal personal hygiene, has linear and coherent thought process and communication, and has maintained family relationships.  Thereby, a 100 percent rating is not warranted.

Entitlement to an Earlier Effective Date for Service Connection for a Mental Health Disability

Additionally, the Board finds that the Veteran is not entitled to an earlier effective date for service connection for her PTSD and major depressive disorder.  The Veteran previously applied for service connection for her PTSD in September 2008 and was denied entitlement to service connection in January 2009.  The Veteran did not timely appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 2014)
Subsequently, the Veteran resubmitted a claim seeking entitlement to service connection for PTSD on June 24, 2011.  When a claim for service connection is received more than one year after discharge from active duty, the effective date assigned is the date the VA received the claim that was ultimately granted.  Therefore, as there is no evidence that the Veteran's claim, that was ultimately granted, was received prior to June 24, 2011, the correct effective date for service connection for PTSD and major depressive disorder remains June 24, 2011.

Other Considerations

Additionally, the Board has considered the possibility of staged ratings under Fenderson, but concludes that the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Although the Veteran's symptoms have fluctuated during the period on appeal, the evidence does not demonstrate separate, distinct time periods where the Veteran's symptoms would warrant a rating in excess of 70 percent.

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's PTSD and major depressive disorder.

The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for PTSD and major depressive disorder.  Hence, referral for consideration of an extraschedular rating is not warranted. 

Therefore, the Veteran's mental health disability is continued at 70 percent disabling and the effective date of entitlement to service connection for a mental health disability remains June 24, 2011.  


ORDER

1. Entitlement to an initial rating in excess of 70 percent for service connected PTSD and major depressive disorder is denied.

2. Entitlement to an effective date earlier than June 24, 2011 for the grant of service connection for PTSD and major depressive disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Service Connection for Low Back Pain (Claimed as Traumatic Arthritis Lower Spine) and Neck Pain (Claimed as Traumatic Arthritis Upper Spine)

The Veteran seeks entitlement to service connection for her low back and neck pain on both a direct and secondary basis to her service connected left snapping hip syndrome.  The record reflects that there has only been a VA examination regarding secondary service connection for the Veteran's low back.  However, there has not been a VA examination to determine the etiology of the Veteran's back and neck pain on a direct service connection basis and whether or not the Veteran's service connected hip disability has caused or aggravated her neck pain.  Therefore on remand, the RO must schedule these VA examinations. 


TDIU 

Throughout the record the Veteran states that the combination of her physical and mental disabilities preclude her from securing and following a substantially gainful employment.  Currently the Veteran is in receipt of service connection for PTSD, evaluated as 70 percent disabling, a left hip disability, evaluated as 10 percent disabling, and numerous other noncompensable disabilities.  In order to properly assess the Veteran's entitlement to a TDIU, the issues of entitlement to service connection for a back and neck disability must be determined beforehand.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (Finding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered.)

Thereby, on remand, the RO must schedule the Veteran for an examination to determine the nature and etiology of both the Veteran's neck and back disability and if found to be connected to the Veteran's military service or a service connected disability, determine the disabilities' effect, both individually and combined, on the Veteran's employability.

DEA

Furthermore, the Veteran contends that she is eligible to Dependents' Educational Assistance (DEA).  Eligibility to DEA is derived from a veteran who was discharged under other than dishonorable conditions; and, has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the veteran died as a result of a service-connected disability.  Also, eligibility exists for a serviceperson who died in service.  Finally, eligibility can be derived from a service member who, as a member of the armed forces on active duty, has been listed for more than 90 days as: missing in action; captured in line of duty by a hostile force; or forcibly detained or interned in line of duty by a foreign government or power. 

The Veteran contends that she is eligible for DEA on the basis of being permanent and totally disabled.  However, the Veteran is currently not in receipt of a permanent and total service connected disability.  Since entitlement to a TDIU (permanently and totally disabling) is currently being remanded, eligibility for DEA cannot properly be decided at this time.  Harris, 1 Vet. App. 180.  Therefore, this matter is remanded pending a final determination regarding the Veteran's entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for an examination.

2.  After reviewing the record, the examiner is asked to address the following for each identified disability: 

a)  Identify all lower and upper spine and neck disabilities that the Veteran has.

b)  Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed spine or neck disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed spine or neck disability was caused by the Veteran's service connected left hip disability?

d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed spine or neck disability was chronically worsened (aggravated) by the Veteran's service connected left hip disability?

e)  If found to be related to her military service or secondary to her left hip disability, the examiner is also asked to comment specifically on the extent to which any diagnosed spine or neck disability, both individually and combined, affects her ability to secure or follow a substantially gainful occupation irrespective of any non-service connected disabilities.

f)  The examiner must then address the combined functional effects that the Veteran's service connected disabilities, to include her mental health and left hip disabilities, have on her ability to secure or follow a substantially gainful occupation. When addressing the functional effects, the examiner must not consider the Veteran's age or any non-service connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that she was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

5. Then, the RO should readjudicate the Veteran's claim, to include determining whether a TDIU and eligibility to DEA may be granted.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


